In an action to recover damages for personal injuries, defendant interposed a separate defense of a general release, based on a valid consideration, and claimed that the action had been settled by plaintiff’s attorney, with her authorization. Upon a separate trial of this issue it was held by the court, without a jury, that plaintiff did not authorize the settlement; that she did not sign the release or indorse the check, and that her purported signatures thereon were forgeries. Defendant appeals from a resettled order providing that the release, allegedly signed by plaintiff, is of no force and effect, and striking out the separate defense of release. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.